Case 6:18-cv-02111-CEM-DCI Document 29 Filed 05/31/19 Page 1 of 15 PageID 118




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION

                                                   CASE NO. 6:18-cv-02111-CEM-DCI
   CLARK STEWART, on behalf of himself
   and all others similarly situated,

          Plaintiff,
   v.

   FLORIDA COMMUNITY LAW GROUP,
   P.L.,

         Defendant.
   _____________________________________/

                     Joint Motion for Conditional Class Certification and
                 Preliminary Approval of Class Action Settlement Agreement

          Plaintiff Clark Stewart (“Plaintiff”) and Defendant Florida Community Law Group,

   P.L. (“Defendant”) hereby jointly move the Court to enter an order:

          1.      Preliminarily certifying a class of individuals for settlement purposes (“the

   Class”) as set forth in the parties’ proposed settlement agreement, attached as Exhibit A;

          2.      Preliminarily approving the Agreement pursuant to Rule 23 of the Federal

   Rules of Civil Procedure;

          3.      Conditionally certifying Plaintiff as the named-representative of the Class;

          4.      Conditionally certifying Plaintiff’s attorneys as counsel for the Class;

          5.      Approving the form of the proposed class notice (“Class Notice”), attached as

   Exhibit B, and the parties’ proposed method of distribution of the Class Notice to the Class,

   as set forth in the Agreement; and




                                                  1
Case 6:18-cv-02111-CEM-DCI Document 29 Filed 05/31/19 Page 2 of 15 PageID 119




          6.      Setting a final fairness hearing to determine whether the proposed settlement

   is fair, adequate, and reasonable.

   I.     Relevant Background

          Plaintiff has filed a complaint against Defendant under the Fair Debt Collection

   Practices Act (15 U.S.C. § 1692, et seq.) (“FDCPA”) on behalf of himself and a putative

   class of similarly-situated individuals. See Doc. 1. Plaintiff is a consumer. Defendant is a law

   firm engaged in consumer debt collection. In connection with the collection of an alleged

   debt, Defendant filed a lawsuit against Plaintiff. The lawsuit required Plaintiff to respond

   within twenty days after service. The lawsuit included a document entitled “Notice required

   by the Fair Debt Collection Practices Act (“The Act”) 15 U.S.C. Section 1601, as amended”

   (the “Notice”), purporting to contain the notices required by 15 U.S.C. § 1692g(a). Plaintiff

   alleges that although it was Defendant’s initial communication with Plaintiff with respect to

   the debt, the lawsuit does not explain the apparent contradiction between the requirement to

   respond within twenty days and the consumer’s right to dispute the debt within thirty days. In

   the alternative, Plaintiff alleges that the Notice was improperly included with the lawsuit

   because it was a legal pleading and thus not the initial communication with Plaintiff with

   respect to the debt. The Notice states: “This law firm may be deemed a ‘debt collector’ under

   the Fair Debt Collection Practices Act. Any and all information obtained during the

   prosecution of this lawsuit may be used for all purposes of collecting a debt.” Plaintiff alleges

   that upon reading the Notice, the least sophisticated consumer would be unsure whether

   Defendant was a debt collector under the FDCPA. The Notice further states that “[t]he

   amount of the debt is stated in paragraph 9 of the Complaint attached hereto.” Plaintiff



                                                  2
Case 6:18-cv-02111-CEM-DCI Document 29 Filed 05/31/19 Page 3 of 15 PageID 120




   contends that Paragraph 9 of Defendant’s complaint identifies the amount of the Debt as

   “$3,290.97 exclusive of interest, costs, and attorney’s fees,” but that the lawsuit does not

   otherwise identify any amount of interest, costs, or attorney’s fees. The Notice further states:

   “The debt described in the Complaint and evidenced by the document(s) attached to the

   Complaint will be assumed to be valid by the creditor’s law firm unless the debtor, within

   thirty (30) days after the receipt of this notice, disputes in writing the validity of the debt or

   some portion thereof.”

          Plaintiff alleges that Defendant’s practice of providing the notices required by the

   FDCPA in this manner violates the Act as follows: 1) Section 1692g(a) by not explaining the

   apparent contradiction between the requirement to respond to the lawsuit within twenty days

   and the consumer’s right to dispute the debt within thirty days; 2) Section 1692g(b) by

   overshadowing or contradicting the disclosures required by 15 U.S.C. § 1692g(a) during the

   thirty-day dispute period; 3) Section 1692g(a)(1) by not meaningfully conveying the amount

   of the debt; and 4) Section 1692g(a)(3) by requiring a dispute to be in writing. In the

   alternative, Plaintiff alleges that the Notice was improperly included with the lawsuit,

   because it was a legal pleading and thus not the initial communication with Plaintiff with

   respect to the debt, in violation of Sections 1692e and e(10). Finally, Plaintiff alleges that

   Defendant further violated Sections 1692e, e(10), and e(11) by misleadingly stating that it

   may be a debt collector.

          The FDCPA makes any person who fails to comply liable to an aggrieved consumer

   “in an amount equal to the sum of any actual damage sustained by such person as a result of

   such failure,” “such additional damages as the court may allow, but not exceeding $1,000,”



                                                   3
Case 6:18-cv-02111-CEM-DCI Document 29 Filed 05/31/19 Page 4 of 15 PageID 121




   and “in the case of a class action . . . such amount as the court may allow for all other class

   members, without regard to a minimum individual recovery, not to exceed the lesser of

   $500,000 or 1 per centum of the net worth of the debt collector.” See 15 U.S.C. § 1692k(a).

          Defendant denies Plaintiff’s allegations and joins in the request for certification solely

   for settlement purposes. In the event that the settlement is not approved or as may otherwise

   be provided in the Agreement, Plaintiff and Defendant stipulate that the certification order

   will be set aside and neither this motion nor the settlement agreement will in any way

   prejudice Defendant’s right to pursue any defenses or the right of any party to pursue or

   contest certification on any legal or equitable grounds.

          The parties have engaged in discovery regarding numerosity and the net worth of

   Defendant. See ¶¶ 5-12 of Declaration of Russell S. Thompson IV, attached as Exhibit C.

   The parties have come to an agreement regarding a potential settlement between Plaintiff and

   the putative class of individuals, on the one hand, and Defendant, on the other, after engaging

   in an arms-length negotiation. Id. at ¶ 16. The parties have jointly prepared and attached to

   this motion the Agreement. See Exhibit A. The parties have prepared and attached to this

   motion the Class Notice, see Exhibit B, which they propose to send to the Class via U.S. mail

   in the manner outlined by the Agreement. See Exhibit A at ¶ 2.1.B.

          The Agreement proposes to certify a class of 191 individuals who, in an attempt to

   collect a debt, Defendant served a lawsuit along with a notice based on the Template between

   December 7, 2017 and December 7, 2018. Id. at ¶¶ 1.3, 1.7; Exhibit C at ¶ 18. The

   Agreement provides that Defendant will establish a fund in the amount of $6,504.26 to

   distribute evenly to all members of the Class who do not exclude themselves from the



                                                  4
Case 6:18-cv-02111-CEM-DCI Document 29 Filed 05/31/19 Page 5 of 15 PageID 122




   proposed settlement. Exhibit A at ¶¶ 2.3(A)-(B). The Agreement further provides that

   Defendant will pay Plaintiff $1,000.00 in statutory damages under the FDCPA—the amount

   he could have received by proceeding with his claims individually—and $500.00 in

   consideration of Plaintiff’s service to the Class. Id. at ¶ 2.3(C). Finally, subject to approval of

   the Court, the Agreement provides that Defendant agrees to pay the reasonable attorney’s

   fees and litigation expenses of Class Counsel in an amount to be determined by the Court,

   and $1,000 to Class Counsel for non-litigation expenses related to class administration. Id. at

   ¶ 2.3(D).

          The Agreement is fair, adequate, and reasonable, given the limited potential recovery

   of the class as a whole and uncertainty of litigation. See Exhibit C at ¶ 19. The Agreement’s

   fairness is further enhanced by the requirement to provide notice to the class members and an

   opportunity to object to the settlement or exclude themselves from it.

   II.    Memorandum of Legal Authority

          Rule 23 requires that a class may only be certified if all four of the conditions of Rule

   23(a) are met and at least one of the conditions of Rule 23(b) are met. Fed. R. Civ. P. 23. “A

   district court must conduct a rigorous analysis of the rule 23 prerequisites before certifying a

   class.” Vega v. T-Mobile USA, Inc., 564 F.3d 1256, 1266 (11th Cir. 2009). Even where the

   parties file a joint motion for class certification, the Court still has “an independent

   obligation” to ensure that the class is certifiable. Bummolo v. L. Offices of Charles W.

   McKinnon, P.L., 2:11-CV-14408-KMM, 2012 WL 3866485, at *1 (S.D. Fla. Sept. 5, 2012).

          Under Rule 23, “[t]he claims, issues, or defenses of a certified class may be settled ...

   only with the court's approval.” Fed.R.Civ.P. 23(e). “Approval under 23(e) involves a two-



                                                   5
Case 6:18-cv-02111-CEM-DCI Document 29 Filed 05/31/19 Page 6 of 15 PageID 123




   step process in which the Court first determines whether a proposed class action settlement

   deserves preliminary approval and then, after notice is given to class members, whether final

   approval is warranted.” Nat’l Rural Telecomms. Coop. v. DIRECTV, Inc., 221 F.R.D. 523,

   525 (C.D.Cal.2004) (citing Manual for Complex Litig., Third, § 30.41 (1995)). “Preliminary

   approval authorizes the parties to give notice to putative class members of the settlement

   agreement and lays the groundwork for a future fairness hearing, at which the court will hear

   objections to (1) the treatment of this litigation as a class action and/or (2) the terms of the

   settlement.” Kirchner v. Shred-It USA Inc., CIV. 2:14-1437 WBS, 2015 WL 1499115, at *1-

   2 (E.D. Cal. Mar. 31, 2015).        Only after the hearing “will [the Court] reach a final

   determination as to whether the parties should be allowed to settle the class action on their

   proposed terms…” Id.

          A.      Required Elements of a Class Action

          Rule 23 governs the certification of class actions. Fed. R. Civ. P. 23. One or more

   members of a class may sue or be sued as representative parties on behalf of a class if: (1) the

   class is so numerous that joinder of all members is impracticable; (2) there are questions of

   law or fact common to the class, (3) the claims or defenses of the representative party are

   typical of the claims or defenses of the class, and (4) the representative party will fairly and

   adequately protect the interests of the class. Id.

                  1.      Numerosity

          Based upon Defendant’s production during informal discovery, there are 191

   individuals in the putative class. Exhibit C at ¶ 18. This is sufficient to establish that joinder

   of all class members is impracticable. “There is no magic number for proving numerosity,



                                                   6
Case 6:18-cv-02111-CEM-DCI Document 29 Filed 05/31/19 Page 7 of 15 PageID 124




   but courts have stated as few as forty class members is sufficient to show joinder is

   impracticable.” Harris v. D. Scott Carruthers & Assoc., 270 F.R.D. 446, 450 (D. Neb. 2010).

   Some courts have found as little as twenty five members to be sufficient. See e.g., Talbott v.

   GC Servs. Ltd. P’ship, 191 F.R.D. 99, 102 (W.D. Va. 2000).

                  2.      Commonality

          Under the commonality requirement, there must be questions of law or fact common

   to all members of the class. Vega v. T-Mobile USA, Inc., 564 F.3d 1256; 1268 (11th Cir.

   2009). The rule does not require that all of the questions of law and fact raised by the dispute

   be common. Id. A common nucleus of operative fact is usually enough to satisfy the

   commonality requirement of Rule 23(a)(2). Keele v. Wexler, 149 F.3d 589 (7th Cir. 1998)

   (citing Rosario v. Livaditis, 963 F.2d 1013, 1018 (7th Cir. 1992)). The requirement of

   commonality may be satisfied where the question of law linking the class members is

   substantially related to the resolution of the litigation, even though the individuals are not

   identically situated. Paxton v. Union Nat’l Bank, 688 F.2d 552, 561 (8th Cir. 1982).

          Here, Defendant served a lawsuit along with a notice based on the Template on each

   member of the class in connection with the collection of a debt. Common questions that arise

   for all class members include, but are not limited to:

              •   Whether Defendant’s service of a lawsuit and the Notice violates the FDCPA

                  by not explaining the apparent contradiction between the requirement to

                  respond to the lawsuit within twenty days and the consumer’s right to dispute

                  the debt within thirty days;




                                                  7
Case 6:18-cv-02111-CEM-DCI Document 29 Filed 05/31/19 Page 8 of 15 PageID 125




              •   Whether Defendant’s service of a lawsuit and the Notice violates the FDCPA

                  by overshadowing or contradicting the disclosures required by 15 U.S.C. §

                  1692g(a) during the thirty-day dispute period;

              •   Whether Defendant’s service of a lawsuit and the Notice violates the FDCPA

                  by not meaningfully conveying the amount of the debt;

              •   Whether Defendant’s service of a lawsuit and the Notice violates the FDCPA

                  by requiring a dispute to be in writing;

              •   Whether Defendant violates the FDCPA by stating that it may be a debt

                  collector;

              •   If Defendant’s conduct violates the FDCPA, the frequency and persistence of

                  noncompliance, the nature of such noncompliance, and the extent to which the

                  noncompliance was intentional, 15 U.S.C. § 1692k(b); and

              •   Whether Defendant is liable for reasonable attorney’s fees and costs, 15

                  U.S.C. § 1692k(a)(3).

                  3.     Typicality

          A class representative’s claim is typical if it “arises from the same event or practice or

   course of conduct that gives rise to the claims of other class members and his or his claims

   are based on the same legal theory.” Keele v. Wexler, 149 F.3d 589 (7th Cir. 1998).

   Typicality measures whether a sufficient nexus exists between the claims of the named

   representatives and those of the class at large. Busby v. JRHBW Realty, Inc., 513 F.3d 1314,

   1322 (11th Cir. 2008). Here, Plaintiff’s claim is typical of that of the unnamed class

   members, because all of the class members’ claims “are based on the same legal or remedial



                                                  8
Case 6:18-cv-02111-CEM-DCI Document 29 Filed 05/31/19 Page 9 of 15 PageID 126




   theory.” Paxton v. Union Nat’l Bank, 688 F.2d at 561-2 (citing C. Wright & A. Miller,

   Federal Practice and Procedure § 1764 at n.21.1 (Supp. 1982)).

                  4.      Adequacy

          Next, this Court must determine whether “the representative parties will fairly and

   adequately protect the interests of the class.” Fed. R. Civ. P. 23(a)(4). “In order to satisfy

   that requirement, the prospective class representative must demonstrate that 1) he has no

   conflict of interest with the prospective class, and 2) he will vigorously prosecute the case.”

   Mularkey v. Holsum Bakery, Inc., 120 F.R.D. 118, 121 (D. Ariz. 1988) (citing Eisen v.

   Carlisle & Jacquelin, 391 F.2d 555, 562 (2nd Cir. 1968)).

          Plaintiff will fairly and adequately represent the interests of the class. Plaintiff is a

   consumer who represents to the Court that he has no conflicts of interest with the rest of the

   class members. Doc. 1 at ¶ 45. Further, Plaintiff represents that he has been willing and

   prepared to serve this Court and the proposed class. Id. at ¶ 46. Through his attorneys of

   record, Plaintiff has been willing to pay the costs litigation insofar and is prepared to pay the

   costs of distributing notice to the class members. See Exhibit C at ¶ 20. Further, Plaintiff’s

   attorneys have experience in the handling of both consumer protection litigation and class

   actions. Plaintiff has retained putative class counsel with experience litigating FDCPA and

   class action matters. See e.g., Akins v. v. Seidberg Law Offices, P.C., Case No. 2:18-cv-

   00954-DJH (D. Ariz. May 21, 2019) (granting joint motion for class certification and final

   approval of class settlement following appointment of Russell S. Thompson IV and

   Thompson Consumer Law Group as class counsel); Ogletree v. Cafe Valley Inc., Case No.

   CV-16-03881-PHX-JJT (D. AZ. Nov. 6, 2017) (appointing Thompson Consumer Law Group



                                                  9
Case 6:18-cv-02111-CEM-DCI Document 29 Filed 05/31/19 Page 10 of 15 PageID 127




    as class counsel in FCRA action); Jordan v. Freedom Nat'l Ins. Servs. Inc., No. CV-16-

    00362-PHX-DLR, 2016 WL 5363752, at *4 (D. Ariz. Sept. 26, 2016) (appointing Thompson

    Consumer Law Group as class counsel in EFTA action); see also Maloy v. Stucky, Lauer &

    Young, LLP, No. 1:17-CV-336-TLS, 2018 WL 6444916, at *2 (N.D. Ind. Aug. 15, 2018)

    (appointing Russell Thompson IV as class counsel in FDCPA class action); Dove v. Moody,

    Jones, Ingino & Morehead, PA, No. 3:15-cv-00251 (M.D. Fla. April 18, 2016) (approving

    class settlement of EFTA action and certifying the undersigned as Class Counsel in EFTA

    action). Plaintiff and his counsel are adequate.

           B.      Rule 23(b) Criteria

           Once the elements of Rule 23(a) are established, a party seeking class certification

    must establish that one of the three criteria of Rule 23(b) is met. See FRCP 23(b). Rule

    23(b)(3) is met if “the court finds that the questions of law or fact common to class members

    predominate over any questions affecting only individual members, and that a class action is

    superior to other available methods for fairly and efficiently adjudicating the controversy.”

    FRCP 23(b)(3). The relevant factors for determining the superiority of the class method

    include: (A) the class members’ interests in controlling the prosecution of separate,

    individual actions; (B) the extent and nature of any related litigation already begun by class

    members; (C) the desirability or undesirability of concentrating the litigation of the claims in

    this Court; and (D) the likely difficulties in managing a class action. Id.

           Here, Defendant acknowledges, for settlement purposes only, that common questions

    of fact and law will predominate over any individualized issues pertaining to individual class

    members. Furthermore, the parties are unaware of any other actions having been filed under



                                                   10
Case 6:18-cv-02111-CEM-DCI Document 29 Filed 05/31/19 Page 11 of 15 PageID 128




    the FDCPA against Defendant by the proposed class members.                Because Defendant

    possesses not only the names and addresses of the members of the class, but also financial

    information, the parties do not expect that managing a class settlement will pose any

    difficulties.

            C.      Fairness, Adequacy, and Reasonableness of the Settlement

            Under the terms of the settlement, Defendant will establish a settlement fund of

    $6,054.26, which will be distributed evenly among the class members. See Exhibit A at ¶¶

    2.3(A)-(B). Even assuming conservatively that none of the 191 members exclude themselves

    from the settlement, each class member is guaranteed to receive at least $31.69. This

    recovery is higher than many similar consumer rights class action settlements. See e.g.,

    Passafiume v. NRA Group, LLC, 274 F.R.D. 424, 431 (E.D.N.Y. 2010) (approving

    preliminary settlement of FDCPA class action where “each responding class member would

    receive $2.87”); Hicks v. Client Servs., Inc., 257 F.R.D. 699, 700-01, (S.D. Fla. 2009)

    (maximum class recovery of $1.24 per member); Jancik v. Cavalry Portfolio Servs., LLC,

    2007 WL 1994026, at *11 (D. Minn. July 3, 2007) (certifying a class where potential

    recovery for class members was $6.94); Nichols v. Northland Grps., Inc., Nos. 05 C 2701, 05

    C 5523, 06 C 43, 2006 WL 897867, at *11 (N.D.Ill. Mar. 31, 2006) (certifying a class with

    potential recovery of $13.40 per class member).

            Plaintiff and the Class are unlikely to recover more through litigation, which supports

    approval of the settlement. The FDCPA limits Defendant’s liability in a class action to

    statutory damages not exceeding the lesser of $500,000 or one percent of Defendant’s net

    worth. 15 U.S.C. § 1693k(a)(2)(B). Here, after production of financial business records,



                                                  11
Case 6:18-cv-02111-CEM-DCI Document 29 Filed 05/31/19 Page 12 of 15 PageID 129




    Defendant’s new worth was established and the class settlement fund is the same or more

    than the class could receive through contested litigation. Exhibit C at ¶ 17. This is therefore

    an excellent result for the Class. Accordingly, continued litigation would serve no other

    purpose than to drive up attorneys’ fees and costs.

           Defendant’s agreement not to oppose attorneys’ fees and litigation expenses in the

    amount of $15,000.00 is fair and reasonable, as well as its agreement to pay $1,000 to Class

    Counsel for non-litigation expenses related to class administration. Plaintiff’s counsel will be

    incurring the costs of distributing the several-page notice and settlement checks to the Class

    Members, as well as preparing the documentation of such for the Court’s approval.

    Furthermore, Plaintiff’s counsel’s request for fees and costs will be still be limited by the

    Court’s review to ensure that they were reasonably incurred.

           The proposed $1,000.00 statutory damage award to Plaintiff is simply the amount

    Plaintiff could have been awarded had he chosen to pursue this action individually without

    the additional risk of incurring attorney’s fees and costs of maintaining a class action. See 15

    U.S.C. § 1693m(a)(2)(A). The $500 incentive award to Plaintiff is also appropriate.

    “Incentive awards [to class representatives] are justified when necessary to induce

    individuals to become named representatives.” UFCW Local 880–Retail Food Employers

    Joint Pension Fund v. Newmont Min. Corp., 352 Fed. Appx. 232, 235 (10th Cir. 2009)

    (quoting In re Synthroid Mktg. Litig., 264 F.3d 712, 722–23 (7th Cir. 2001)). Even in

    FDCPA actions, courts have approved the payment of class representative service awards

    above and beyond the higher amount authorized by 15 U.S.C. § 1692k(a)(2)(B). See Garland

    v. Cohen & Krassner, No.08–cv–4626, 2011 WL 6010211, at *13 (E.D.N.Y. Nov. 29, 2011)



                                                  12
Case 6:18-cv-02111-CEM-DCI Document 29 Filed 05/31/19 Page 13 of 15 PageID 130




    (approving class representative award of $3,000 in FDCPA class action); Gross v. Wash.

    Mut. Bank, F.A., No.02–cv–4135, 2006 WL 318814, at *6 (E.D.N.Y. Feb. 8, 2006)

    (approving $5,000 award for the named plaintiff in settlement of FDCPA action). The

    amount that Plaintiff anticipates requesting from the Settlement Fund will be, nevertheless,

    subject to the Court’s approval. While Plaintiff’s counsel believes the Court will be

    persuaded to award the amount sought, the Settlement Agreement is not contingent upon the

    Court approving the award of any amount to Plaintiff.

           The aforementioned settlement terms are fair, adequate, and reasonable, given that

    Class members will be given individual notice of this action and of the proposed settlement,

    and they will be given the opportunity to object to the settlement or exclude themselves from

    the settlement entirely and not be bound by the Court’s judgment. The Class Notice will be

    sent by U.S. mail to each of the members of the Class, which is the best notice practicable.

    The proposed Class Notice, which is attached to this motion, provides fair, reasonable, and

    adequate notice to the Class of the proposed settlement and of their rights. It therefore

    satisfies the elements of Fed. R. Civ. P. 23.

           WHEREFORE, PREMISES CONSIDERED, the parties pray that the Court enter an

    order granting their motion for conditional class certification and preliminary approval of

    their proposed settlement agreement.




                                                    13
Case 6:18-cv-02111-CEM-DCI Document 29 Filed 05/31/19 Page 14 of 15 PageID 131




    Dated: May 31, 2019
                                       Respectfully submitted,

                                       s/ Russell S. Thompson, IV
                                       Russell S. Thompson, IV (pro hac vice)
                                       Thompson Consumer Law Group, PLLC
                                       5235 E. Southern Ave., D106-618
                                       Mesa, AZ 85206
                                       Telephone: (602) 388-8898
                                       Facsimile: (866) 317-2674
                                       rthompson@ThompsonConsumerLaw.com
                                       Attorney for Plaintiff Clark Stewart

                                       s/ Kirsten D. Blum
                                       KIRSTEN D. BLUM, ESQUIRE
                                       Florida Bar No. 0085736
                                       GROWER, KETCHAM, EIDE, TELAN &
                                       MELTZ, P.A.
                                       Post Office Box 538065
                                       Orlando, FL 32853-8065
                                       Telephone: (407) 423-9545
                                       Facsimile: (407) 425-7104
                                       kdblum@growerketcham.com
                                       Counsel for Defendant Florida Community Law
                                       Group, P.L.




                                       14
Case 6:18-cv-02111-CEM-DCI Document 29 Filed 05/31/19 Page 15 of 15 PageID 132




                                   CERTIFICATE OF SERVICE

           I certify that on May 31, 2019, I served the foregoing document on Defendant by

    filing a copy of the same with the Court using CM/ECF, which will send notification of such

    filing to the following counsel of record:

   Charles J. Meltz
   Kirsten D. Blum
   Grower, Ketcham, Eide, Telan & Meltz, P.A
   PO Box 538065
   Orlando, FL 32853
   cjmeltz@growerketcham.com
   kdblum@growerketcham.com

                                                 s/ Russell S. Thompson, IV
                                                 Russell S. Thompson, IV (pro hac vice)




                                                 15
